Citation Nr: 1645252	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-27 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, also claimed as gout, to include as secondary to service connected bilateral knee osteoarthritis, status post total knee replacements, for substitution purposes.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to service connected bilateral knee osteoarthritis, status post total knee replacements, for substitution purposes.

3.  Entitlement to Dependents' Educational Assistance (DEA), for substitution purposes.


REPRESENTATION

Appellant represented by:	David W. Magann



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.  He died in May 2016.  The RO has determined that his surviving spouse (the Appellant) is a valid claimant for substitution purposes.  See 38 U.S.C.A. § 5121A (West 2014).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Appellant testified before the undersigned Veterans' Law Judge at an August 2016 Travel Board hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Appellant is seeking entitlement to service connection for a bilateral foot condition, as well as bilateral peripheral neuropathy of the lower extremities, for substitution purposes.  The Veteran alternately argued his claimed conditions were due to his history of parachute jumping in service or were secondary to his service connected bilateral knee osteoarthritis, status post total knee replacements.

The record reflects that prior to his death, the Veteran was diagnosed with several disabilities affecting his feet, including gout and bilateral calcaneal spurs, as well as bilateral peripheral neuropathy.  

In November 2009, a VA examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was related to the Veteran's service connected bilateral knee disability, explaining that the distribution of the Veteran's neuropathy is consistent with diabetic peripheral neuropathy.  The examiner also concluded that the Veteran's complaints of bilateral foot pain were less likely than not related to the Veteran's service connected bilateral knee disability, noting that his foot complaints started around the same time as his knee problems, making it unlikely one caused the other.

In July 2010, another VA examiner opined that it was less likely than not that the Veteran's gout is secondary to the bilateral knee disability, explaining that there is no known clinical relationship between knee replacement surgery and the development of gout.  

In August 2016, G.B. submitted a private medical opinion from Dr. G.A...  Dr. G.A. opined that the Veteran's total knee replacement surgeries resulted in a period of inactivity that led him to develop obesity.  The Veteran's obesity in turn led him to develop diabetes mellitus and diabetic peripheral neuropathy, as well as gout, and placed stress on the joints of his lower extremities, including his feet and ankles.  Therefore, Dr. G.A. concluded that the Veteran's peripheral neuropathy of the bilateral lower extremities, gout, bilateral calcaneal spurs, and bilateral ankle arthritis were at least as likely as not related to the service connected bilateral knee osteoarthritis, status post total knee replacements.  

Having reviewed all of the above medical opinions, the Board unfortunately finds that they are all inadequate in some way.  The VA examinations do not comprehensively address the Veteran's multiple theories of entitlement, including the theory proposed by Dr. G.A. in August 2016.

However, Dr. G.A.'s opinion is also problematic.  Dr. G.A. has argued that the Veteran became obese due to a period of forced inactivity following his bilateral total knee replacement surgeries; however, the Board notes that a sedentary life style is just one risk factor for obesity- some others include diet, genetics, hormonal imbalances, and medical conditions.  Dr. G.A. appears to overly simplify this medical condition, as well as other complex medical conditions such as diabetes mellitus and arthritis, and their relationship to each other.

More specifically, the record reflects that the Veteran was obese years before his bilateral total knee replacements.  See, e.g., VA Multidisciplinary Intake Note (July 25, 2003).  Such evidence undermines Dr. G.A.'s finding that the Veteran's obesity was caused by his total knee replacements.  

Accordingly, on remand, the claims folder should be referred for a new VA medical opinion.  The examiner is asked to opine whether the Veteran's bilateral foot disability (including gout and bilateral calcaneal spurs) and bilateral peripheral neuropathy are at least as likely as not caused or permanently aggravated by the Veteran's active military service.  The examiner is asked to address whether the physical demands of the Veteran's service, to include parachute jumping, caused or permanently aggravated any current disabilities.  The examiner is also asked to opine whether any of the Veteran's claimed conditions were caused or permanently aggravated by his service connected bilateral knee disability either directly or indirectly because his total knee replacement caused another disability such as obesity or diabetes mellitus that in turn caused or permanently aggravated the claimed conditions.  

As the outcome of the Veteran's service connection claims may affect his claim for DEA, this claim is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder for a VA medical opinion.

The examiner is asked to opine whether the Veteran's bilateral foot disability (including gout and bilateral calcaneal spurs) and bilateral peripheral neuropathy are at least as likely as not (fifty percent or greater) caused or permanently aggravated by the Veteran's active military service.  

The examiner is asked to address whether the physical demands of the Veteran's service, to include parachute jumping, caused or permanently aggravated any current disabilities.  The examiner is also asked to consider whether any of the Veteran's claimed conditions were caused or permanently aggravated by his service connected bilateral knee disability either directly or indirectly because his total knee replacement caused another disability such as obesity or diabetes mellitus that in turn caused or permanently aggravated the claimed conditions.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

